              l   May 17, 2019 to July 1, 2019.
             2
                                    21st day of May, 2019.
                         Dated this __
             3
             4
                                                             RICHARD F. BOULWARE, II
              5
                                                             UNITED STATES DISTRICT JUDGE
              6
                  Submitted By:
              7
                  RALPH A. SCHWARTZ, P.C.

             9
                  Isl Ra/[2_h A. Schwartz, Esq_.
             10   RALPH A. SCHWARTZ, ESQ.

   .         11
                  Nevada Bar No. 5488
                  400 South Seventh Street, Suite 100
(..)              Las Vegas, Nevada 89101
�            12   Attorney for Plaintiffs
             13
 ro
 �     � 14
.c     �
en
 (_)   Cl)
             15
       0::
             16
.c     I-

 a..   �
             17
             18

IS           19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                                                               3
